Filed Pursuant to Rule 424(b)(5) Registration No. 333-210673 Prospectus Supplement (To Prospectus Dated August 12, 2016) TERRA TECH CORP. 12% Senior Convertible Promissory Notes Shares of Common Stock Issuable Upon Conversion or Repayment of the Notes We are offering $3,000,000 principal amount of our 12% Senior Convertible Promissory Notes due December 23, 2018 (each, a “Note,” and, collectively, the “Notes”). The Notes will bear interest at a rate of 12% per annum, payable on the maturity date and on each conversion, prepayment, event of default, and/or other acceleration of principal outstanding on each such Note. Interest may be payable in either cash, or at our option, in shares of our common stock, par value $0.001 per share (our “Common Stock”). The Notes will mature on December 23, 2018, unless earlier converted. This prospectus supplement also relates to the offering of the shares of our Common Stock issuable upon conversion of the Notes. Holders may convert their Notes at their option at any time prior to such holder’s Note being paid in full. We may convert the Notes at any time that (i) the daily volume weighted average price (“VWAP”) for the prior ten (10) consecutive trading days is $0.70 or more and (ii) the average daily trading value is greater than $2.5 million for the prior ten (10) consecutive trading days (as reported by Bloomberg through its “HP” function). Upon conversion, we will pay or deliver, as the case may be, shares of our Common Stock or a combination of cash (representing the payment of accrued interest) and shares of our Common Stock, at our election, as described in this prospectus supplement. The original conversion price (the “Original Conversion Price”) equals $0.1362, and is subject to adjustment pursuant to the terms of the Notes. The conversion price in effect on any conversion date of the Notes will equal the lesser of the Original Conversion Price or 85% of the lowest daily VWAP in the fifteen (15) trading days prior to the conversion date (the “Conversion Price”). The Conversion Price is subject to customary adjustments upon an event of default or upon any stock dividend, stock split, stock combination, reclassification, or similar transaction that proportionately decreases or increases the Common Stock. We may prepay any portion of the principal amount of the Notes, all accrued and unpaid interest relating to such prepaid portion of the principal and all other amounts due under the Notes at any time upon ten (10) days’ prior written notice to the holders. If we exercise our right to prepay a Note, we must make a payment to the holder of an amount in cash equal to the product of (i) the sum of (x) the then-outstanding principal amount of the Note and (y) all accrued but unpaid interest, multiplied by (ii) (x) 110% if the prepayment date is within 90 days of the original issue date of the Note, (y) 115%, if the prepayment date is between 91 days and 180 days following the original issue date of the Note, or (z) 125% if the payment date is after the 181st day following the original issue date of the Note. The Notes will be unsecured obligations of the Company. We do not intend to apply to list the Notes on any securities exchange or any automated dealer quotation system. Our Common Stock is quoted on the OTC Markets Group, Inc.’s OTCQX tier under the symbol “TRTC.” On June 22, 2017, the closing bid price of our Common Stock was $0.1666 per share. We intend to use the net proceeds received from the sale of the Notes for general corporate purposes. We will not receive any additional proceeds if and when the Notes are converted into shares of our Common Stock. We expect to issue such shares of Common Stock, if and when the Notes are converted, from time to time until December 23, 2018. Investing in our securities involves a high degree of risk. Prior to investing in our securities, you should review carefully the risks and uncertainties that we have described on page S-13 of this prospectus supplement under the heading “Risk Factors,” the applicable risks contained in the applicable prospectus supplement, as well as the risk factors set forth in our most recently filed Annual Report on Form 10-K and in our periodic reports and other information filed with the Securities and Exchange Commission (the “SEC”). NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is June 27, 2017. TABLE OF CONTENTS PROSPECTUS SUPPLEMENT ABOUT THIS PROSPECTUS SUPPLEMENT S-1 PROSPECTUS SUPPLEMENT SUMMARY S-2 RISK FACTORS S-13 CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING STATEMENTS S-32 USE OF PROCEEDS S-34 CAPITALIZATION S-34 DILUTION S-36 PRICE RANGE OF OUR COMMON STOCK S-38 DIVIDEND POLICY S-38 DESCRIPTION OF NOTES S-39 LEGAL MATTERS S-43 EXPERTS S-43 WHERE YOU CAN FIND ADDITIONAL INFORMATION S-43 IMPORTANT INFORMATION INCORPORATED BY REFERENCE S-44 i We have not authorized anyone to provide any information or make any representation other than those contained or incorporated by reference in this prospectus supplement or the accompanying prospectus. We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. This prospectus supplement and the accompanying prospectus is an offer to sell only the Notes, and the shares of Common Stock that may be issuable upon conversion of the Notes, offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. The information contained in this prospectus supplement and the accompanying prospectus is current only as of their respective dates. Our business, financial condition, results of operations, and prospects may have changed since those dates. You should read this prospectus supplement, the accompanying prospectus, and the documents incorporated by reference in this prospectus supplement and the accompanying prospectus when making your investment decision. You should also read and consider the information in the documents we have referred you to in the section of this prospectus supplement entitled “Where You Can Find More Information.” ii ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of this offering and also adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference herein. The second part, the accompanying prospectus, provides more general information. Generally, when we refer to this prospectus, we are referring to both parts of this document combined. To the extent there is a conflict between the information contained in this prospectus supplement and the information contained in the accompanying prospectus or any document incorporated by reference therein filed prior to the date of this prospectus supplement, you should rely on the information in this prospectus supplement; provided, that, if any statement in one of these documents is inconsistent with a statement in another document having a later date – for example, a document incorporated by reference in the accompanying prospectus – the statement in the document having the later date modifies or supersedes the earlier statement. We further note that the representations, warranties, and covenants made by us in any agreement that is filed as an exhibit to any document that is incorporated by reference herein were made solely for the benefit of the parties to such agreement, including, in some cases for the purpose of allocating risk among the parties to such agreements, and should not be deemed to be a representation, warranty, or covenant to you. Moreover, such representations, warranties, or covenants were accurate only as of the date when made. Accordingly, such representations, warranties, and covenants should not be relied on as accurately representing the current state of our affairs. You should rely only on the information contained in this prospectus supplement and the accompanying prospectus or incorporated by reference into these documents. No dealer, salesperson, or other person is authorized to give any information or to represent anything not contained or incorporated by reference into this prospectus or the accompanying prospectus supplement. If anyone provides you with different, inconsistent, or unauthorized information or representations, you must not rely on them. This prospectus supplement and the accompanying prospectus are an offer to sell only the securities offered by these documents, but only under circumstances and in jurisdictions where it is lawful to do so. You should not assume that the information in this prospectus supplement and the accompanying prospectus is accurate on any date subsequent to the date set forth on the front of the document or that any information that we have incorporated by reference is correct on any date subsequent to the date of the document incorporated by reference, even though this prospectus supplement and the accompanying prospectus is delivered, or securities are offered and sold, on a later date. Our business, financial condition, results of operations, and prospects may have changed since those dates. This prospectus supplement contains summaries of certain provisions contained in some of the documents described herein, but reference is made to the actual documents for complete information. All of the summaries are qualified in their entirety by the actual documents. Copies of some of the documents referred to herein have been filed, will be filed, or will be incorporated by reference as exhibits to the registration statement of which this prospectus supplement is a part, and you may obtain copies of those documents as described below under the heading “Where You Can Find Additional Information.” S-1 Table of Contents PROSPECTUS SUPPLEMENT SUMMARY This summary highlights information contained elsewhere or incorporated by reference into this prospectus supplement. Because it is a summary, it does not contain all of the information that you should consider before investing in our securities. You should read this entire prospectus supplement carefully, including the section entitled “Risk Factors,” any applicable prospectus supplement, and the documents that we incorporate by reference into this prospectus and the prospectus supplement, before making an investment decision. Unless the context indicates otherwise, as used in this prospectus supplement, the terms “we,” “us” and “our” refer to Terra Tech Corp. and its subsidiaries. Our Company Terra Tech is a holding company with the following subsidiaries: · Edible Garden Corp., a Nevada corporation (“Edible Garden”); · MediFarm, LLC, a Nevada limited liability company (“MediFarm”); MediFarm I, LLC, a Nevada limited liability company (“MediFarm I”); · MediFarm I Real Estate, LLC, a Nevada limited liability company (“MediFarm I RE”); ·· MediFarm II, LLC, a Nevada limited liability company (“MediFarm II”); · IVXX, LLC, a Nevada limited liability company (“IVXX LLC”); · IVXX, Inc., a California corporation (“IVXX Inc.”; together with IVXX LLC, “IVXX”); · Blüm San Leandro, a California corporation (“Blüm San Leandro”); · Black Oak Gallery, a California corporation (“Black Oak”); · GrowOp Technology Ltd., a Nevada corporation (“GrowOp Technology”); and · EG Transportation, LLC, a Nevada limited liability company (“EG Transportation”). Our corporate headquarters is located at 2040 Main Street, Suite 225, Irvine, California 92614 and our telephone number is (855) 447-6967. Our website addresses are as follows: www.terratechcorp.com, www.blumoak.com, www.letsblum.com, www.ivxx.com, and www.ediblegarden.com. No information available on or through our websites shall be deemed to be incorporated into this Prospectus Supplement. Our common stock, par value $0.001 (the “Common Stock”), is quoted on the OTC Markets Group, Inc.’s OTCQX tier under the symbol “TRTC.” History and Background Our original business was developing a software program that would allow for automatic call processing through voice-over-Internet protocol, or “VoIP”, technology. Our operations were limited to capital formation, organization, and development of our business plan and target customer market. We generated no revenue. On February 9, 2012, we completed a reverse-triangular merger with GrowOp Technology whereby we acquired all of the issued and outstanding shares of GrowOp Technology. As a result of the merger, GrowOp Technology became our wholly-owned subsidiary. Following the merger, we ceased our prior operations and are now solely a holding company with seven wholly-owned subsidiaries. We also own interests in four other subsidiaries. S-2 Table of Contents Our Business We are a vertically integrated cannabis-focused agriculture company that is committed to cultivating and providing the highest quality medical cannabis, as well as other agricultural products, such as herbs and leafy greens that are grown using classic Dutch hydroponic farming methods. Through Black Oak, we operate a medical marijuana retail dispensary, a medical marijuana cultivation facility, and have a second medical marijuana cultivation facility in the early stages of construction, all in Oakland, California. Through MediFarm, MediFarm I, and MediFarm II (together “MediFarm”), we operate four retail medical marijuana dispensary facilities in Nevada, and have in various stages of construction medical marijuana cultivation and production facilities in Nevada. Through MediFarm I RE, we own the real property in Nevada on which we plan to build a medical marijuana dispensary of which we are in the early planning phase. All of our retail dispensaries in California and Nevada operate under the name Blüm, which offer a broad selection of medical cannabis products including flowers, concentrates and edibles. Through IVXX, we produce and sell a line of medical cannabis flowers, as well as a line of medical cannabis-extracted products, which include concentrates, cartridges, vape pens and wax products. Through Edible Garden, we are a retail seller of locally grown hydroponic produce, herbs and floral products, which are distributed through major grocery stores such as ShopRite, Walmart, Winn-Dixie, Raley’s, Meijer, Kroger, and others throughout New Jersey, New York, Delaware, Maryland, Connecticut, Pennsylvania and the Midwest. EG Transportation is a company in good standing and no operations to date. Through Blüm San Leandro we intend to operate a medical marijuana dispensary and production facility in San Leandro, California. We have a “rollup” growth strategy, which includes the following components: · With our brand recognition and experienced management team, maximize productivity, provide economies of scale, and increase profitability through our public market vehicle; · Acquire unique products and niche players where barriers to entry are high and margins are robust, providing them with a broader outlet for their products; and · Acquire multiple production facilities to capture the market vertical from manufacturing to production up to retail. Marijuana Industry Overview Marijuana cultivation refers to the planting, tending, improving and harvesting of the flowering plant Cannabis, primarily for the production and consumption of cannabis flowers, often referred to as “buds”. The cultivation techniques for marijuana cultivation differ than for other purposes such as hemp production and generally references to marijuana cultivation and production do not include hemp. S-3 Table of Contents Cannabis belongs to the genus Cannabis in the family Cannabaceae and for the purposes of production and consumption, includes three species, C. sativa (“Sativa”), C. indica (“Indica”), and C. ruderalis (“Ruderalis”). Sativa and Indica generally grow tall with some varieties reaching approximately 4 meters. The females produce flowers rich in tetrahydrocannabinol (“THC”). Ruderalis is a short plant and produces trace amounts of THC, but is very rich in cannabidiol (“CBD”) and which is an antagonist (inhibits the physiological action) to THC. As of June 2017, there are a total of29 states, plus the District of Columbia, with legislation passed as it relates to medicinal cannabis. These state laws are in direct conflict with the United States Federal Controlled Substances Act (21 U.S.C. § 811) (“CSA”), which places controlled substances, including cannabis, in a schedule. Cannabis is classified as a Schedule I drug, which is viewed as having a high potential for abuse, has no currently-accepted use for medical treatment in the U.S., and lacks acceptable safety for use under medical supervision. These 29 states, and the District of Columbia, have adopted laws that exempt patients who use medicinal cannabis under a physician’s supervision from state criminal penalties. These are collectively referred to as the states that have de-criminalized medicinal cannabis, although there is a subtle difference between de-criminalization and legalization, and each state’s laws are different. The states that have legalized medicinal cannabis are as follows (in alphabetical order): 1. Alaska 11. Maine 21. New York 2. Arizona 12. Maryland 22. North Dakota 3. Arkansas 13. Massachusetts 23. Ohio 4. California 14. Michigan 24. Oregon 5. Colorado 15. Minnesota 25. Pennsylvania 6. Connecticut 16. Montana 26. Rhode Island 7. Delaware 17. Nevada 27. Vermont 8. Florida 18. New Hampshire 28. Washington 9. Hawaii 19. New Jersey 29. West Virginia 10. Illinois 20. New Mexico Medical cannabis de-criminalization is generally referred to as the removal of all criminal penalties for the private possession and use of cannabis by adults, including cultivation for personal use and casual, nonprofit transfers of small amounts. Legalization is generally referred to as the development of a legally controlled market for cannabis, where consumers purchase from a safe, legal, and regulated source. The dichotomy between federal and state laws has also limited the access to banking and other financial services by marijuana businesses. Recently the U.S. Department of Justice and the U.S. Department of Treasury issued guidance for banks considering conducting business with marijuana dispensaries in states where those businesses are legal, pursuant to which banks must now file a Marijuana Limited Suspicious Activity Report that states the marijuana business is following the government’s guidelines with regard to revenue that is generated exclusively from legal sales. However, since the same guidance noted that banks could still face prosecution if they provide financial services to marijuana businesses, it has led to the widespread refusal of the banking industry to offer banking services to marijuana businesses operating within state and local laws. S-4 Table of Contents In November 2016, California and Nevada voters both approved marijuana use for adults over the age of 21 without a physician’s prescription or recommendation, so called recreational marijuana, and permitted the cultivation and sale of marijuana, in each case subject to certain limitations. We intend to seek to obtain the necessary permits and licenses to expand our existing business to cultivate and distribute marijuana in compliance with these laws, although there is no guarantee that we will be successful in doing so. Despite the changes in state laws, marijuana remains illegal under federal law. In November 2016, California voters approved Proposition 64, which is also known as the Adult Use of Marijuana Act (“the AUMA”), in a ballot initiative. Among other things, the AUMA makes it legal for adults over the age of 21 to use marijuana and to possess up to 28.5 grams of marijuana flowers and 8 grams of marijuana concentrates. Individuals are also permitted to grow up to six marijuana plants for personal use. In addition, the AUMA establishes a licensing system for businesses to, among other things, cultivate, process and distribute marijuana products under certain conditions. Many of the provisions of the AUMA do not become effective until January 1, 2018 and the California Bureau of Marijuana Control is expected to enact regulations to implement the AUMA by that date. Nevada voters approved Question 2 in a ballot initiative in November 2016. Among other things, Question 2 makes it legal for adults over the age of 21 to use marijuana and to possess up to one ounce of marijuana flowers and one-eighth of an ounce of marijuana concentrates. Individuals are also permitted to grow up to six marijuana plants for personal use. In addition, Question 2 authorizes businesses to cultivate, process and distribute marijuana products under certain conditions. The Nevada Department of Taxation has indicated that it will enact regulations to implement Question 2 during the summer of 2017. In an effort to provide guidance to federal law enforcement, the Department of Justice (the “DOJ”) has issued Guidance Regarding Marijuana Enforcement to all United States Attorneys in a memorandum from Deputy Attorney General David Ogden on October 19, 2009, in a memorandum from Deputy Attorney General James Cole on June 29, 2011 and in a memorandum from Deputy Attorney General James Cole on August 29, 2013. Each memorandum provides that the DOJ is committed to the enforcement of the CSA, but the DOJ is also committed to using its limited investigative and prosecutorial resources to address the most significant threats in the most effective, consistent, and rational way. The August 29, 2013 memorandum provides updated guidance to federal prosecutors concerning marijuana enforcement in light of state laws legalizing medical and recreational marijuana possession in small amounts. The memorandum sets forth certain enforcement priorities that are important to the federal government: · Distribution of marijuana to children; · Revenue from the sale of marijuana going to criminals; · Diversion of medical marijuana from states where it is legal to states where it is not; · Using state authorized marijuana activity as a pretext of other illegal drug activity; · Preventing violence in the cultivation and distribution of marijuana; · Preventing drugged driving; · Growing marijuana on federal property; and · Preventing possession or use of marijuana on federal property.
